 GLOBE,AUTOMATICSPRINKLER COMPANY OF PENNSYLVANIA 253ordering the Respondents to cease and desist therefrom and to takecertain affirmative action.On June 6, 19511 the Respondents filed a Motion for Reconsiderationof Decision and Order.No responses in favor of or in opposition tothe motion were received from the Union or the General Counsel 2The motion alleges,inter alia,that "the Board lacks jurisdictionto proceed with the case in contravention of Section 9 (h)" of theAct.We find no merit in this ground, nor in the other grounds statedin the motion which raise no new matter not previously considered bythe Board in the Decision and Order.The Union filed its charge herein on August 3, 1949, and the Boardissued its complaint on March 28, 1950.We have administrativelydetermined that the charging Union, as well as its parent federation,the Congress of Industrial Organizations, were in full compliancewith the filing requirements of Sections 9 (f), (g), and (h) of the Actsubstantially in advance of the issuance of the complaint in thisproceeding.3Accordingly, we shall deny the motion.OrderITIS HEREBYORDEREDthat the Respondents' motion for reconsidera-tion be, and it hereby is, denied.2 The Respondents'request for oral argument before the Board is denied as we believethe issues and the position of the Respondents are adequately presented.8 SeeSouthern Fruit Distributors,80 NLRB 1283,andH & H Manufacturing Company,Inc., 87NLRB 1373,in which the Board held that the Act requires compliance at thetime of the issuance of the complaint,rather than at the time of the filing of thecharge.See also N.L. R. B. v. Highland Park Mfg. Company,71S. Ct. 758.GLOBE AUTOMATICSPRINKLERCOMPANY OFPENNSYLVANIAandDIS-TRICT LODGE#1, INTERNATIONALASSOCIATIONOF MACHINISTS.CaseNo. 4-CA-410.July 18, 1951Decision and OrderOn April 10, 1951, Trial Examiner Frederic B. Parkes 2nd issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial ExaminerI Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Members Houston,Reynolds,and Styles].95 NLRB No. 42. 254DECISIONS. OF NATIONAL LABOR RELATIONS BOARDat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions and modi-fications :We agree with the. Trial Examiner that the Respondent violatedSection 8 (a) (5) and (1) of the Act when, on May 4, 1950, it, termi-nated its negotiations with the Union because of the filing of a decerti-fication petition.As the Board stated inSouthern Block and PipeCorporation,2"An employer is obligated to bargain with a certifiedunion during the certification year, regardless of the imminence oractual pendency of a decertification petition."We, accordingly,. findthat on May 4, 1950, and thereafter, the Respondent unlawfully re-used to bargain with the Union; in violation of Section 8 (a) (5) and(1)^ of the Act.However, we do not agree with the.. Trial Examinerr's finding thatthe preponderance of the evidence establishes that the Respondentfailed to bargain in good faith with the Union prior to May 4, 1950.3Upon the entire record in this case, and pursuant to Section 10' (c)of the National Labor Relations At, as amended,. the National LaborRelations Board hereby orders that the Respondent, Globe AutomaticSprinkler Company of Pennsylvania, Philadelphia, Pennsylvania,. itsofficers, agents,. successors, and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with District Lodge #1, Inter-iiational Associationi of Machinists as the exclusive representative ofall production; maintenance, and shipping employees at its Phila-delphia, Pennsylvania, plant, exclusive of all office clerical employees,technical and engineering employees, guards, watchmen, professionalemployees, and all supervisors as defined in Section 2 (11) of the Act.(b) In any manner interfering. with the efforts of District, Lodge1;. International Association of Machinists to bargain collectivelywith it on behalf of the employees in the aforesaid appropriate unit..2.Take the following affirmative action, which the Board firidg, will,effectuate the policies of the Act:2 90 NLRB 590.8Member Stylesconcurs in the findings of his colleagues that the Respondent violatedSection 8(a) (5) and(1) of the Acton May 4, 1950, and thereafter.He would, however,end, in addition,like the Trial Examiner, that the Respondent first violated Section 8(a) (5) and(1) by its failure to comply withthe Union's request on January 9, 1950,that the Respondent designate a representative to conclude negotiationswiththe Union,snd by the Respondent's subsequent handling of negotiations with the Union. GLOBE, AUTOMATIC SPRINKLER COMPANY OF PENNSYLVANIA 255'(a)Upon request, bargain 'collectively with District Lodge #1,International Association of Machinists as the exclusiverepresenta-tive'of all its employees in the appropriate unit described above, withrespect to rates.of pay, wages, hours of employment, and other con-ditions.of employment, and if an understanding is reached, embodysuch understanding in a signed agreement.(b)Post at its Philadelphia, Pennsylvania, plant, copies of 'thenotice attached hereto marked "Appendix A." 4Copies ofsaid notice,to be furnished by the Regional Director for the Fourth Region, shall,afterbeing duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and maintainedby it for sixty (60) consecutive days thereafter, in conspicuousplaces,,including all places where notices to employees are. customarily posted..Reasonable steps shall be taken by the Respondent to insure that saidnotices arenot altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director of the Fourth Region, inwriting,within ten (10) days from the date of this Order, whatsteps the Re-spondent has taken to comply herewith.Appendix ANOTICE TO ALI, EMiPLOYEESPursuant to a Decision and Order of the National Labor Relations,Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL bargain collectively, upon request, with DISTRICT LODGE:#1, INTERNATIONAL ASSOCIATION OF MACHINISTS as the exclusive-representative of all employees in the bargaining unit describedherein with respect to wages, rates of pay, hours of employment,and other terms or conditions of employment and if an under-standing is reached, embody such understanding in a signed'agreement.The bargaining unit is:All production, maintenance, and shipping employees at ourPhiladelphia, Pennsylvania, plant, exclusive of all office clericalemployees, technical and engineering employees, guards, watch-men, professional employees, and all supervisors as defined ila:the Act.Wl WILL NOT in any manner interfere with,,the efforts ofDISTRICT LODGE #1, INTERNATIONAL ASSOCIATION OF MACHINISTS.4 If this Order is enforced by a decree of a UnitedStates Court of Appeals,the notice-shall he amended by inserting before the words, "A Decision.and. Order,"the words,"A Decree of the United States Court of Appeals Enforcing_" 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDto bargain collectively with us on behalf of the employees in theaforesaid unit.GLOBE AUTOMATIC SPRINKLERCOMPANYOF PENNSYLVANIA.By ----------------------------------------(Representative)(Title)Dated ---------------------This notice must remain posted `for x:60 days from the date -hereofand must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENTOF THECASEUpon charges duly filed by District Lodge #1, International Association ofMachinists, herein called the Union, the General Counsel of the National LaborRelations Board,' by the Regional Director of the Fourth Region (Philadelphia,Penisylvania), issued a complaint dated November 9, 1950, against GlobeAutomatic Sprinkler Company of Pennsylvania, herein called the Respondent,alleging that the Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1) and (5)and Section 2 (6) and (7) of the National Labor Relations Act, as' amended,61 Stat. 136, herein called the Act.Copies of the charges, complaint, and noticeof hearing were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat (1) since on or about May 31, 1949, and at all times thereafter, the Respond-ent refused to bargain collectively with the Union as the exclusive bargainingrepresentative of the Respondent's employees within an appropriate bargainingunit, although a majority of the employees had designated or selected the Unionas their statutory representative in an election conducted by the Board on May4, 1949, although the Union had been certified by the Board as the exclusivebargaining representative of the employees in the bargaining unit on or aboutMay 25,1949, and although the Union had requested the Respondent to bargaincollectively with it as the statutory representative of the employees on or aboutMay 26, 1949; and (2) by the foregoing conduct, the Respondent has engaged inunfair labor prattles within the meaning of Section 8 (a) (1) and (5) andSection 2 (6) and (7) of the Act.Thereafter, the Respondent duly filed an answer denying that it had engagedin the alleged unfair labor practices.Pursuant to notice, a hearing was heldon November 28 and 29, 1950, at Philadelphia, Pennsylvania, before Frederic B.Parkes, 2nd, the undersigned Trial Examiner duly designated by the ChiefTrial Examiner.The General Counsel and the Respondent were representedby counsel and the Union by official representatives.Full opportunity to be.heard, to examine and.cross-examine witnesses, and to introduce evidence bearingon the issues was afforded all parties.At the conclusion of the hearing, the undersigned granted a motion by theGeneral Counsel to conform the pleadings to the proof as to dates, spelling, andminor variances.Upon the conclusion of the hearing, the undersigned advisedthe parties that they might argue before, and file briefs or proposed findings of'The General Counsel and his representative at the hearing are referred to as theGeneral Counsel.The National Labor Relations Board is herein called the Board. GLOBE; AUTOMATIC SPRINKLER COMPANY OF PENNSYLVANIA 257fact and conclusions of law, or both, with the Trial Examiner.The GeneralCounsel and the.Respondent participated in oral argument.Thereafter, theRespondent filed a brief and proposed findings of fact and conclusions of law'with the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTGlobe Automatic Sprinkler Company of Pennsylvania, a Pennsylvania corpo-ration, is engaged in its plant at Philadelphia, Pennsylvania, in the manufacture,sale, and distribution of automatic sprinklers.The Respondent also operatesa plant in Wheeling, West Virginia, and maintains offices in New York City.During 1949, the Respondent, in the course and conduct of its business, caused tobe purchased, transferred, and delivered to its Philadelphia plant materialsvalued in excess of $50,000, of which approximately 25 percent was transportedto the plant in interstate commerce from States of the United States other thanPennsylvania.During the same period, the Respondent manufactured at itsPhiladelphia plant products valued in excess of $150,000, of which approximately90 percent was transported in interstate commerce from its plant to pointsoutside the State of Pennsylvania. It is found that the Respondent is engagedin commerce within the meaning of the Act.U. THE ORGANIZATION INVOLVEDDistrict Lodge #1, International Association of Machinists is a labororganiza-tion admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The appropriate unitThe complaint alleged, the Respondent's answer admitted, and the under-signed finds that all production, maintenance, and shipping employees of theRespondent employed at its Philadelphia, Pennsylvania, plant, exclusive of alloffice clerical employees, technical and engineering employees, guards, watchmen,professional employees, and all supervisors as defined in Section 2 (11) of theAct, constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.B. Representation by the Union of a majority in the appropriate unitOn May 4, 1949, pursuant to the terms of a consent election agreement, an elec-tion was conducted, under the supervision of the Regional Director among theRespondent's employees in the above-designated appropriate bargaining unit inorder to determine whether they desired to be represented by the Union forthe purposes of collective bargaining.The tally of ballots showed that of the 38ballots cast, 19 were for the Union, 17 were against the Union, and 2 were chal-lenged.On May 12, 1949, the Regional Director issued his report on challenges,sustaining the challenge to the ballot of Charles Parkhill, overruling the chal-lenge to the ballot of Stanley Worthington, and concluding, "Since Charles Park-hill's ballot is being dismissed, it will not be necessary to count the ballot ofStanley Worthington.His ballot cannot, in view of the ruling to exclude Park-hill, be determinative of the results of the election." 258DECISIONS. OF NATIONAL LABOR RELATIONS BOARDThe revised tally of ballots issued by the Regional Director on May 12, 1949,showed that of the 37 eligible voters, 19 cast ballots for the Union, 17 votedagainst the Union, and another cast a ballot but was, challenged.On May 25,1949, the Regional Director formally certified the Union as the statutory repre-sentative of the Respondent's employees in the appropriate unit described above.Although the Respondent contends that the challenge to the ballot of Parkhillshould have been overruled, it concedes that "in view of the fact that the electionwas a consent one, respondent, was, of course, bound by the rejection of Mr.Parkhill's vote," and is "not at this point -in a position technically to challengethe certification, nor do we do so."The undersigned concludes that at all times material since May 25, 1949, theUnion was, and now is, the exclusive representative of all employees 'in theaforesaid unit for the purposes of collective bargaining with respect to rates ofpay, wages, hours of employment, and other conditions of employment.20. The refusal to bargain1.Sequence of eventsOn May 31, 1949, the Respondent and the Union held their first collective bar-gaining conference, when Joseph Phillips, business representative of the Union,met with A. C. Rowley, vice president of the Respondent, and Ritz, who alsorepresented the Respondent. A general discussion as to provisions of a collectivebargaining contract ensued and according. to the credible and undenied testi-mony of Phillips, "Mr., Rowley took the position then that he was willing to dealwith me as a representative, but would not deal with any of the employees as acommittee, had nothing to do with them as a committee or as stewards or any ofthe like, that he wanted none of them in there during negotiations or at any futuretime."The conference ended when Phillips promised to submit a proposedagreement for the Respondent's consideration.On June 3, 1949, Phillips mailed to the Respondent a proposed collective bar-gaining contract and suggested an early meeting to discuss it.On June 28,1949, Phillips met with Rowley and A. M. Lewis, president of the Respondent,'to discuss the Union's .proposal.The Respondent's representatives suggestednumerous changes in the Union's proposal ; some. suggestions involved changesin language and others were requests for the elimination of certain provisions.The Respondent requested that all references to shop stewards or shop com-mittees be stricken from the proposal and suggested that the words. "an officialrepresentative of the Union" be substituted therefor or that other provisionsbe changed so that in the grievance procedure, the employee aggrieved wouldprocess his grievance in the initial steps with the Respondent.Lewis testi-fied that he desired to eliminate the references to shop committees and shopstewards because the Respondent's plant was small, employing at most approx-imately 40 employees, who worked in the same plant with the Respondent'sofficials and because of the following experience in its Wheeling plant:We had just been through a similar experience out in our Wheeling fac-tory where under the first agreement, we signed with the Union out there,it provided for a shop committee.There was so much confusion as a resultof that shop committee, that the Union Business Agent himself came tous at the expiration of the agreement, and said that thing should be out.'The fact that petitions for decertification of the Union as the statutory representativeof the Respondent's employees were subsequently filed does not affect this conclusion, forthe reasons hereinafter indicated.'-Lewis' office was in New York City.However, all meetings between the Union andthe Respondent were held in the latter's office at its Philadelphia plant. GLOBE: AUTOMATIC SPRINKLER COMPANY OF PENNSYLVANIA 259'"It has given me more trouble than anything else in connection with theagreement, and we can operate better between you and ourselves," andhaving that experience, we made up our minds we would not sign any agree-ment with shop committees or stewards, and that was our objection andstill Is.In respect to the wage issue, the Respondent, according to Phillips, "tookthe position that they were not going to pass on any increases." Phillips alsotestified that"`there was a discussion.that there had been a layoff just aboutthat time, and during the stages of organization, the Company had passed on afive-cent increase.I took the position that certainly the Company shouldn'thave passed on a five-cent increase if business was as bad as they said it was,and Mr. Lewis stated they passed the five-cent increase on so as notto help usorganize the plant."Lewis specifically denied the statement attributed to himby Phillips, although admittedly the Respondent had given a 5-cent an hourincrease to employees a few months previously.From his observation of thewitnesses, the undersigned credits Lewis' denial.On July 12, Phillips.met with Lewis and Rowley again.The principal matterdiscussed was wage rates. In respect to that issue, the Respondent's representa-tives stated, according to Phillips' credible, and undenied testimony, that "theydidn't feel that they should pass on any increases in pay at that time, that cer-tainly business conditions didn't warrant it; and increases were not a pattern."The parties also briefly discussed the layoff of employee Anne Schaab.At theclose of the conference, Phillips requested that the Respondent supply him witha list of the rates of pay for the various positions in the Philadelphia plantso that he might compare them with the rates of pay of another automaticsprinkler company in the vicinity.The Respondent agreed to furnish such alist and later the same day Lewis mailed a schedule of pay rates to Phillipswith the following letter :As promised, we are enclosing a schedule of the Classifications of ourPhiladelphia Factory and the ratesnow beingpaid forsuch classifications.In our conversation of today I advised you that we were very definitelyopposed to increasing the wages of our employees at. this time, for it isour opinion that the economic situationnecessitatesa reduction in the costof the items we manufacture, and by reducing such cost, our employeeswill be assured of more workand steadieremployment.As.. to the proposed agreement : We suggested under Article IV "ADJUST-MENT OF DIFFERENCES" there should be inserted the following :"It isunderstood and agreed that this Article IV-'ADJUSTMENT OF DIF-FE$ENCES' doesnot include arbitration of wages, for all differences relatingto wages must be adjusted between the Company and the Union."We further suggested that there be incorporated in the agreement thefollowing :The Union recognizes the right of supervisory employees and other em-ployees not covered by this agreement to carry on research, developmentand experimental work in the Production Department.After you have had an opportunity of giving consideration to the revi-sion of the Agreement and other details if you will communicate with us,the writer will arrange another appointment mutually convenient.During August, several letters were exchanged between the Respondent andthe Union; and the Respondent,in answerto a request from the Union, statedits position as to the layoff of Schaab.Due to a conflict in vacations of Rowleyand Phillips, the negotiators encountered difficulty in setting a date for anotherconference.On September 7, 1949, Phillips met with Rowley and Lewis again.961974-52-vol. 95-18 260DECISIONS OF NATIONAL. LABOR RELATIONS BOARDAt this meeting, Phillips informed the Respondent's representatives that hehad compared the Respondent'swage rates with those of a competitor in thevicinity' and had found "that they were not too far apart, if any" and that"there would be no issue on wages in the agreement," thereby indicating thatthe Union agreed to a continuation of the present wage scale. The layoff ofSchaab was discussed, but the Union was not satisfied with the Respondent'sexplanation for her layoff.Shortly thereafter, apparently in September 1949, the Union filed with theBoard charges that the Respondent had engaged in unfair labor practices inlaying off Schaab.According to the undenied and credible testimony of Lewis,negotiations between the Respondent and the Union ceased upon the filing ofthe Union's charges, "because Mr. Phillips didn't want any negotiations while he.was pressing this Schaab case."Ultimately, the Union withdrew its charge, subsequent to an investigationthereof by the Board, and Phillips sent the Respondent the following letter,dated January 4, 1950:Inasmuch as we have withdrawn without prejudice our N. L. R. B.Charge Case, I would like to resume negotiations.As conditions nowstand, I think we can clean up the unfinished business in one meeting.Lewis replied to Phillips' request by the following letter, dated January 9,1950:In response to yours of January 4, you have suggested a resumption ofnegotiations at a rather inopportune time for I am preparing to leave laterin the month for South Africa to be away for several months.My plans inthe meantime are very indefinite and I am unable to suggest any date for ameeting.However,I am sendingyour letter over to Mr. Rowley with the requestthat he give it consideration and then I will have a talk with him in thenear future and if it can possibly be arranged, I will suggest an appointmentbefore I leave ; otherwise resumption of negotiations will have to be delayeduntil I return early in April.We will consider your letter as official notice that you have withdrawnwithout prejudice the charges before the National Labor Relations Board.Phillips answered Lewis' letter on January 10, 1950, requesting that Lewis"appoint someone with authority to conclude negotiations" and pointing out thatif Lewis did not return until April "that will add probably another two or , threemonths to the already long period of time in negotiations." Phillips' letter wasacknowledged by the following letter, dated January 20, 1950, from Lewis'secretary:In the absence of Mr. A. M. Lewis, I have for acknowledgment your letterof January 10.Mr. Lewis has been out of the office and is not expected before he sails forSouth Africa on Saturday, Jan. 21, to be away until the latter part ofMarch or the first part of April. Your letter will be brought to his attentionon his return and I am sure at that time he will communicate with youfurther.On January 26, 1950, Phillips sent Rowley the following letter :I received a letter from Miss Marie C. Mahoney, Secretary to Mr. A. M.Lewis, which indicates that the Company will not negotiate any further onthe Contract between the parties until sometime after the first of April 1950.We consider this delay too much and feel that inasmuch as we have GLOBE. AUTOMATIC SPRINKLER COMPANY OF PENNSYLVANIA 261-reached a tentative agreement, we will embody in a Contract, the Agreementreached and I hope to have it in your office within the next four or five days.I will then appreciate your checking it and having someone with authoritysign It and return the same to me,On February 7, 1950, Phillips mailed to Rowley a copy of the contract re-ferred to in Phillips' letter of January 26, 1950. In regard to this contract,Phillips testified that he had made notes in previous conferences with the Re-spondent of its position in regard to various provisions of the Union's first pro-posal and that he incorporated the Respondent's suggestions into the proposal.submittedon February 7, 1950, and that this was the first time that the Unionhad indicated its assention to the Respondent's suggested changes in the firstproposal.'Among other concessions, this proposal deleted references to shopcommittees and stewards.On February 14, 1950, Rowley sent Phillips the following letter:I am acknowledging receipt of your letter dated February 7th, with pro-posedWorking Agreement for the Employees in our Philadelphia Factory.There are some clauses in the Agreement not entirely satisfactory to meand while. I am perfectly willing to negotiate these questions, any decisionthat I or others in the Philadelphia Office may reach in the matter will haveto be submitted to our President, Mr. Lewis, for final action.You were advised that Mr. Lewis had sailed for South Africa and wouldnot be available until about April 1st.We have not heard fromhim since-he" sailed from New York, but when we learn where he can be reached inSouth Africa, we will communicate with him by Air Mail, and submit theAgreement with our recommendation for his consideration.I will, of course, be available for any further discussion in the matter thatyou may feel is necessary.Phillips did not acklowledge Rowley's letter or take any steps to discuss theUnion's second proposal with him. About April 1, 1950, Lewis returned fromhis vacation trip to Africa.On April 17, 1950, Phillips sent Lewis the followingletter :Inasmuch as our information was that you would return from SouthAfrica around April 1st, we have waited until now for some word from youin order that we can get together to sign the Contracts submittedsometimeago to your office.I would appreciate your contacting me as soon as possible in order thatwe can complete the business we have at hand.Lewis replied by the following letter, dated April 19,1950:In response to yours of April 17, since my return from South Africa therehas been considerable correspondence between Mr. Rowley and me aboutthe proposed factory agreement and, further, we have discussed the subjecton my one visit to Philadelphia sincereturning.Very recently Mr. Rowley submitted to me a revised form of proposedagreement which, frankly, I have not had an opportunity of reviewing incomplete detail, but to save time I am enclosing a copy for your review.I shall be in Philadelphia for the day only on Tuesday, April 25. If youare desirous of discussing this subject further with me then, advise me atthis address.If you do come into the Philadelphia cffi2e for this discussion,arrange to do so about 11 a. in., but let me know whether to expect you.4 It is clear, however, that this proposal of the Union did not embrace all the changessugge:ed by the Respondent in the Union's first proposal, since it did not incorporate thesuggestions made by Lewis in his letter of July 12, 1949, to Phillips. 262 . DECISIONS OF. NATIONAL LABOR RELATIONS BOARDOn April 25, 1950, Phillips met with Rowley and Lewis and, according to thecredible testimony of Phillips, the following occurred :...the Union took the position that they would accept the Company'sagreement as submitted, and Mr. Lewis said at that time that this agree-ment had been submitted by Mr. Rowley and that he didn't have time tocheck it and that he was going away, and due to the rail strike, he wasgoing to fly, but that he would take a copy of this with him and check it.We took the position that nevertheless we would accept-that agreement, .andwould confirm it by letter.Mr. Lewis then left the room and Mr. Rowleymumbled something about him not being sure that the provisions of thisagreement, that there has to be some checking done.'The following day, Phillips wrote Lewis as follows :This will confirm my position of April 25, 1950 at the conference heldiwith Mr. Rowley and yourself that the Company's proposed Agreement, assubmitted to me by Mr. Rowley, is acceptable to the Union.On April 28, 1950, Lewis sent Phillips the following letter :When I sent you the draft of the revised agreement prepared by Mr-Rowley, -I advised you in my letter :``Very recently Mr. Rowley submitted to me a revised form of pro-posed agreement which, frankly, I have not had an opportunity ofreviewing in complete detail, but to save time I am enclosing copy foryour review.Later you met with Mr. Rowley and with me at our Philadelphia officeon Tuesday, April 25, and at that time I advised you that I had not had anopportunity of reviewing the agreement but would do so on my way toWheeling,W. Va., where Mr. Rowley and I were going Tuesday afternoon.Unfortunately, our plans were changed, we had to go by air instead of railbecause of the threatened railroad strike, and I had no opportunity ofreviewing the agreement on the plane, nor have I been able to do so sincereturning to the office, but I will take it home with me over the week endand then comment further in a letter to you next week.We understand from your conversation of April 25 and your letter of the26th that the agreement as prepared by Mr. Rowley is satisfactory to you,but I must first satisfy myself that it is satisfactory to us and will communi-cate with you later.On May 1, 1950, a petition for decertification of representatives, in Case No.4-RD-48, covering the Respondent's employees in the appropriate unit, wasfiledwith the Board, and on the same day Harry A. Rutenberg, an attorney,sent the following letter to the Respondent :I represent a majority of your employees who have requested me to file aPetition for Decertification of District Lodge No. - of the InternationalAssociation ofMachinists, as the bargaining representatives for theseemployees.You are hereby requested not to enter into any agreement withthisUnion until such time as the National Labor Relations Board haspassed upon the Petition for Decertification as bargaining representative,which has been filed with them.'Lewis denied that Phillips indicated at this meeting his acceptance of Rowley's draftof the Respondent's proposed agreement.Lewis' denial is not credited ; it is refuted bya letter to Lewis from Phillips and by Lewis' own admissionin a subsequentletter toPhillips.The lettersappearinfra. GLOBE;AUTOMATICSPRINKLERCOMPANYOF PENNSYLVANIA 263By letter dated May 4, 1950, Lewis advised Phillips that "further negotiationswith you concerning the proposed Philadelphia Factory agreement must now besuspended pending the outcome of a petition which we understand has beenfiled with the National Labor Relations Board for decertification of" the Union.On May 5, 1950, an amended petition was filed in Case No. 4-RC-428 and wasdismissed by the Regional Director on the ground that it was untimely filedsince the Union's certification year had not expired.The petitioner appealed tothe.Board, which sustained the Regional Di'rector's ruling.On October 11, 1950, another petition for decertification of the Union as thecollective bargaining representative of the Respondent's employees was filedwith the Regional Director in Case No. 4-RD-58. The Regional Director dis-missed the petition on October 17, 1950, because of the pendency of the instantproceeding.At the time of the hearing an appeal from the Regional Director's.rulingwas pending before the Board. All employees in the appropriate unitsigned petitions in support of both decertification petitions.2.ConclusionsThe 'General Counsel contends initially that the Respondent's request that,references to shop committees and stewards be deleted from the Union's pro-posal and that the Union's representative for the purpose of dealing with theRespondent under the contract be "its duly accredited Official Representatives,which representatives shall not be employees of the Company," wasper se'violative-of Section 8 (a) (5) of-the Act.A recent decision of the-,Board, intheShell Oilcase,' elaborates upon, and limits, the line of cases relied uponq)y the General Counsel.'Therein the Board stated as follows :Under the Act, aunion,as the duly designated representative' of theemployees, has a right to select the class of persons, whether they be em-ployees or nonemployees, to negotiate with the employer as to grievances.An employer may not, without violating the Act, insist, as a condition ofsigning a collective bargaining agreement, that the union surrender its rightto be represented by a particular class in bargaining as to grievances.The record in this case, however, does not show that the Respondentshad ever taken such a position.On the contrary, so far as appears in thisrecord, the Respondent and the Union agreed upon the grievanceclause inquestion, which limited negotiations as to grievances to a committee of fiveemployees from each plant, through good-faith negotiation and collectivebargaining.While aunionmay not be. compelled to bargain as-togiving upits right tonegotiate grievances through any class it desires, we see no reason why aunion may not waive that right through genuine collective bargaining, if itso chooses, justas a unionmay under certain circumstances waive its rightto strike or its right not to have an employer deal with employees indi-vidually.It is not an uncommon practice for unions to bargain about thecomposition of the committee or class to negotiate grievances, as witnessthe numerous contracts containing such clauses.We believe, on the basis of the record before us, that such a situationprevailed here.The employees had exercised their free choice in selectingthe Local as their duly constituted statutory representative.The Local,empowered by the employees to execute a collective bargaining agreement°Shell Oil Company etat., 93 NLRB 161.z Principally,The Oliver Corporation,74 NLRB 483;The KentuckyUtilitiesCompany,76 NLRB 845;Hopper Manufacturing Company,74 NLRB 853;Deena Artware, Inc.,86 NLRB 732. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDon their behalf, negotiated a contract which contained the grievance clausein question, setting forth the composition of the Union's negotiating com-mittee on grievances.The Localnow seeksto nullifythis agreement byasking usto hold that it may at will ignore its contractual arrangementand seek to negotiate grievances through committeesor classes other thanthat upon which it hadagreed.We do not believe that it would effectuate the policies of the Act to pre-vent disruptions to interstate commerce by stabilizing labor relations, topermit such a disregard of a contractual obligation voluntarilyassumed.Such a holding does not derogate from the principles of collectivebargain-ing.For, in the first instance, the union is not required to bargain at allwith respect to waiving or restricting its right to be represented by anyspecific class, regardless of an employer's insistence.But here the union,either voluntarily or because it yielded to the normal persuasion attendantupongood-faith collective.bargaining,as distinguished from the case whereyielding is made a condition to the execution of an agreement, willinglybargained with respect to the subject matter in question, and agreed to therestriction pursuant to the ordinary give and take of good-faith bargaining.For us to hold that an employer under these circumstances violates the Actby insisting that the union honor its contractual obligationwould make amockery of the collectivebargaininginwhich the parties.in good faithengaged.'.Although the facts of the instant proceeding are distinguishable from thoseof theShell Oilcase, inasmuch as it is clear that the record herein establishesappears that the above-enunciated policy of the Board is dispositive of thisissueof the case.Here, the Respondent requested that the Union's'representa-tives for the purpose of dealing with the Respondent under the contract belimitedto the Union's official representatives who were not employees of theRespondent.So far as appears herein, the Union voluntarily acceded to theRespondent's request in this regard without voicing any opposition and incor=porated the Respondent's requests in the Union's second proposed contract.Although President Lewis admitted, "We made up our minds we would notsign anyagreement with shop committees or stewards," it does not appear thatthe negotiations as to this portion of the contract were based upon that condi-tion ^or-that such condition was+specifically voiced in the negotiations;: Here,the Respondent requested that the language of the Union's proposal be changedso as to eliminate shop committees and stewards and confine the Union's repre-sentatives.to its official officers or representatives who were not employees ofthe Respondent.The Union agreed to the Respondent's request and, in theundersigned's opinion, thereby waived "its right to negotiate grievances throughany classit desires."The undersigned concludes that the Respondent's requestin regard to the contract's, definition of the Union's representatives and theUnion's agreement thereto does not establish that thereby the Respondent re-fusedto bargain collectively with the Union in violation of Section8 (a) (5)of the Act.In the undersigned'sopinion,the recordsustainsthe GeneralCounsel's sec-ond contention that the Respondent was not bargaining in good faith with theUnion.Although the background evidence of thenegotiations between thesMarginal notes have not been included in the quotation from the Board's_Decisionand Order. GLOBE. AUTOMATIC SPRINKLER COMPANY OF PENNSYLVANIA 265parties from May to September 1949,° cast little reflection upon the Respondent'sattitude in bargaining with the Union, aside from Lewis' admitted belief that theUnion never represented a majority of Respondent's employees, and althoughthe cessation of the negotiations between September 1949 and January 1950 wasat the Union's request, pending the -outcome of its unfair labor practice chargesin respect to the layoff of Schaab, the undersigned is persuaded that following.the'Union's request that negotiations be resumed in January 1950, the Respond-ent failed to bargain in good faith with the Union. As noted above, Lewisanswered the Union's request for a resumption of negotiations on January 9,..1950, and stated that he was leaving for South Africa for several months and.,that he would attempt to arrange an appointment before he left, "otherwiseresumption of negotiations will have to be delayed until I return early in April."'The following day, the Union requested that Lewis "appoint someone with.authority to conclude negotiations."Lewis did not, himself, answer the requestof the Union and testified that he did not accede to the Union's request because,"Iwon't give that authority to anybody."The Union's request was ultimatelyacknowledged by Lewis' secretary on January 20, stating "Your letter will be;brought to his, attention on his return and I am sure at that time he will com-municate with you further."On January 26, 1950, the Union wrote Vice-Presi-dent Rowley and protested the inference in the letter from Lewis' secretary"that the Company will not negotiate any further on the Contract between the,parties until sometime after the first of April 1950." In this letter the. Union.stated that in a few days it would submit a second proposal and requested thatRowley give it his consideration and have "someone with authority sign it."Apparently, Rowley did not acknowledge this communication from the Union.On February 7, 1950, the Union submitted, its second proposal to Rowley. On.February 14, 1950, Rowley acknowledged its receipt and stated that althoughfioihe'clauses were not' satisfactory to him and "while I am perfectly willing to-negotiate, these questions, any decision that I or others in the Philadelphia Officemay reach in the matter will have to be submitted to our President, Mr. Lewis, forfinal action."He-further stated that he would communicate with Lewis by airmail when "we learn where he can be reached in South Africa," and that Rowleywould be available for further discussion with the Union about the matter. Theundersigned concludes that Lewis' failure to delegate authority to someone torepresent the Respondent for the purpose of concluding negotiations with theUnion during his absence in Africa constituted an act of bad faith30 The factthat. Rowley ultimately offered to meet with the Union to discuss its secondproposal does not negate this conclusion, in view of Lewis' earlier statements in.January and his failure to answer the Union's request that he designate some-one with authority to conclude negotaiations, as well as Rowley's apparentlylimited 'authority, demonstrated by Lewis' reaction'to Rowley's subsequent pro-posal, and the obvious impracticability of the Union's negotiating with a repre-sentative of the Respondent whose authority was limited and whose commitmentswould be subject to the approval of another representative on a tour of South.Africa.The fact that negotiations were in abeyance at the Union's request,° The charge in the instant proceeding was filed on May 23, 1950, and a copy thereof'was served on the Respondent on May 24, 1950. Section 10 (b) of the Act prohibits.the undersignedfrom finding unlawful any conduct of the Respondent which occurred'6 months prior to the filing of the charge with the Board and the service of the chargeupon the Respondent.Such 6-month period commences about November 23, 1949.Accordingly the events occurring prior thereto are, set forth for the purpose of backgroundonly.-,.10ManvilleJenckes Corporation,30 NLRB 382, 410;Lloyd A. Fry RoofingCompany,85 NLRB 1222, 1246;J. 11. Rutter-Rex Manufacturing Company, Inc..86 NLRB 470,474, 505-8. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom September 1949 to January 1950, can in no way excuse the Respondent'sdelay in resuming negotiations with the Union in 1950 or any further pro-crastination on the part of the Respondent.Additional indicia of bad faith on the part of the Respondent are shown in its1950 negotiations with the Union. The Respondent took no steps to consult theUnion about the latter's second proposal after Lewis' ultimate return from histour around April 1, and the.parties finally met, pursuant to the Union's request,on April 25. In preparation therefor, Lewis had submitted to the Union a pro-posal which Rowley had drafted and which Lewis stated he had not had timeto examine.The conference on April 25 was inclusive, due to the fact that Lewishad not determined whether Rowley's proposal was acceptable and that a changein Lewis' plans necessitated his leaving earlier than anticipated on a businesstrip.However, when at this conference the Union informed the Respondent thatitwould accept Rowley's proposal as written, Lewis asserted thathe had notyet examined the proposal and would have to give it further study. Lewis re-iterated the same position in his letter of April 28, 1950.Finally, when theRespondent learned of the filing of the petition for decertification of the Unionas the statutory representative of its employees on May 1, 1950, the Respondentbroke off all negotiations with the Union on May 4, 1950, "pending the outcomeof the petition."Inasmuch as the petition for decertification was filed before the expiration ofa year from the date of the Union's initial certification as the statutory repre-sentative of the Respondent's employees, it is clear that the decertification peti-tion was untimely filed and that the Respondent's cessation of negotiations onMay 4, 1950, because of the filing of the decertification petition, constituted a re-fusal to bargain with the Union in violation of Section 8 (a) (5) of the Act u In"InSouthern Block and Pipe Corporation,90 NLRB 590, the Board stated, ."Anemployer is obligated to bargain with a certified union during the certification year,regardless of the imminence or actual pendency of a decertification petition."See alsoJohn Deere Killefer Company,86 NLRB 1073;Belden Brick Company,83 NLRB 465';LiftTrucks,Inc.,75 NLRB 998. The record discloses no special circumstances whichobviate the application of the Board's customary rule stated above, that"an employeris obligated to bargain with a certified union during the certification year."The factthat only'21 days of the certification year remained when the Respondent broke offnegotiations with the Union does not distinguish the instant proceeding from the citedline of cases,for it is clear that a comparable,ifnot shorter,period of time remainedto run in the certification year in theSouthern Blockcase.The fact that all of theRespondent'semployees supported the decertification petition does not abrogate the.application of the aforementioned rule.SeeThe Mengel Company,80 NLRB 705,718, 719.The Respondent's contention,asserted in its brief, that"at the time negotiations werebroken off,itwas apparent to Mr. Lewis that it was futile to continue them and thatcontinuation could have resulted in no satisfactory agreement within the foreseeable-future" is not supported by the record.Indeed, it appears that the contrary was true;the Union had indicatedits agreementto the terms of Rowley's proposal and one mayinfer that it would have capitulated to any reasonable proposal of the Respondent inrelation thereto, thereby meeting any objection which Lewis might have had to theterms of that proposal.The contention of the Respondent that the Union was bargainingin bad faith because it"was offering to enter into an agreement on behalf of the membersof the unit which did not give them any increase of wages or any increased fringe benefits-of any type,without submitting it to them for ratification,"iswithout merit.Phillips,according to his credible testimony,was authorized by the Union to negotiate and executeon its behalf a collective bargaining contract,with the most advantageous terms he couldobtain,with the Respondent.His abandonment of a request for a wage increase wasbased upon the assertion of the Respondentthat,it could not afford to grant an increase.and upon Phillips'ascertainment that the wage rates of the Respondent compared favorablywith those of a competitor.The elimination from the Union's first proposal of a provisionthat the contract should be ratified by the employees was made because of Lewis' initialobjection to the clause.So far as the record shows, there was never a demand by theRespondent that it be reinstated;indeed, no mention of ratification by the employees:subject to the contract was included in Rowley's proposal.The Respondent's duty was GLOBE AUTOMATIC SPRINKLER COMPANY OF PENNSYLVANIA 267the undersigned's opinion, this action by the Respondent was also a further in-dication of bad faith on its part, since the inference resulting from its action isthat it seized upon the filing of a decertification petition as an excuse to suspendnegotiations at a time when the parties were near to agreement on terms of acontract, the Union having indicated its agreement to the provisions of Rowley'sproposal and, inferentially, to any reasonable modification thereof.Moreover, Lewis' testimony itself casts doubt on his bona fides during hisnegotiations with the Union.Thus, he testified that he never told the Union allof his objections to its proposals.An example of such "reserved" objection wasthat which he testified he had in regard to the provision of the Union's proposalsas to their term.Both obviously contemplated that they should be effectivefor the duration of a year, but contained a provision that the agreement mightbe terminated, altered, or amended upon 60 days' written notice.Since Rowley'sproposal contained the same provisions as to term as those of the Union, it isclear and it is found that Lewis had never voiced his objection thereto priorto the hearing. In addition, his testimony indicated that his ultimate positionas to certain provisions of the Union's proposal was different from that there-tofor expressed.For example, Lewis' letter of July 12, 1949, to the Union, setforth previously, requested that a change be made in the contracts provisionswith respect to arbitration.Lewis testified that later, he decided that all of thearbitration provisions should be eliminated from the contract, as they were inRowley's proposal.12Upon the foregoing and the entire record in the case, the undersigned con-cludes and finds that by failing to designate a representative to conclude nego-tiations with the Union, pursuant to its request of January 9, 1950, and delayingnegotiations until Lewis' return in April 1950, by breaking off negotiationswith the Union on May 4, 1950, pending the outcome of a decertification petition,and by failing to negotiate in good faith with the Union, the Respondent hasrefused to bargain collectively with the Union since about January 9, 1950, andthereafter, and thereby has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act, in violation ofSection 8 (a) (5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above,occurring inconnection with the operations of the Respondent described in Section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerceamong the several States,and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that- the Respondent engaged in unfair labor practices violativeof Section 8 (a) (1) and (5) of the Act, the undersigned will recommend thatit cease and desist therefrom and take certain affirmative action necessary toeffectuate the policies of the Act.Having found that the Respondent refused to bargain collectively with theUnion as the exclusive representative of its employees in the appropriate unit,,to bargain in good faith with the Union's representative.Whether the contract wouldbe satisfactory to the membership or whether the Respondent entertained a belief-conr-pletely conjectural-that the Union's membership would not approve the terms of acontract, in large part dictated by the Respondent, is immaterial so far as the Respondent's.duty to bargain with the Union is concerned and does not establish that the Union was.bargainingin bad faith.22J.W.Woodruff, Sr., et at.,90 NLRB808, and casescited therein. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe undersigned will recommend that the Respondent, upon request, bargaincollectively with the Union as such representative, and if any understanding isreached, embody such understanding in a signed agreement.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following:CONCLtiS1oNS o F 'LAW 181.District Lodge #1, International Association of Machinists is a labor organ-ization within the meaning of Section 2 (5) of the Act.2.All production, maintenance, and shipping employees of the Respondentemployed at its Philadelphia, Pennsylvania, plant, exclusive of all office clericalemployees, technical and engineering employees, guards, watchmen, professionalemployees, and all supervisors as defined in Section 2 (11) of the Act, constitutea unit appropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.3.On May 25, 1949, District Lodge #1, International Association of Machinistswas, at all times since has been, and now is, the representative of a majority ofthe Respondent's employees in the appropriate unit described above for purposes,of collective bargaining within the meaning of Section 9 (a) of the Act.4.By refusing since about January 9, 1950, and thereafter, to bargain collec-tively with District Lodge #1, International Association of Machinists as theexclusive representative of all its employees in the appropriate unit, the Re-spondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (5) and (1) of the Act..5.The :aforesaid unfair labor practices are unfair labor practices affecting,commerce within the meaning of Section 2 (6) and (7) of the Act."[Recommended Order omitted from publication in' this volume.]18The Respondent submitted separately numbered proposed findings of fact and conclu-.The undersigned accepts the proposed findings of fact numbered 1, 3, 6, 7,13, 18, 31, 36, and 45.The undersigned rejects the proposed findings of fact numbered:5,8, 12, 14, 19, 23, 24, 26, 27, 28, 30, 37, 38, 39, 40, 42, 43, 44, and 46.The undersignedalso rejects the proposed findings of fact numbered 2, 4, 9, 10, 11, 15, 16, 17, 20, 21, 22, 25,-29,32, 33, 34, 35, and 41, because, as worded, he cannot accept them entirely. The;prop.osed conclusionsof law numbered 1, 2, 3, and 4, are rejected.STATE CHEMICAL COMPANYandINTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERSOF AMERICA,AFL, LOCAL 577, PETITIONER.Case No. 16-RC-640. July 18, 1951Supplemental Decision and DirectionPursuant to a Decision and Direction of Election, issued in the aboveproceeding on February 8, 1951,1 an election by secret ballot was heldon March 3, 1951, under the direction and supervision of the Regional95 NLRB No. 37.